Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-20) in the reply filed on 12/8/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 21-25 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0001796) in view of Jorgensen et al. (US 2007/0065546).
Regarding claim 1, Nelson discloses an apparatus for receiving and holding associated filled product, the apparatus comprising: an in-liner container (at 10) comprising one or more side members (sides of 10 in Fig. 3) and a bottom member (bottom of 10 in Fig. 3), the one or more side members and the bottom member of the in-liner container defining an inner space of the in-liner container for receiving and holding the associated filled product, the in-liner container comprising: a multilayered composite film combination forming a bag (as shown in Fig. 3) defining a product fill opening (at 30), the multilayered composite film combination comprising: a first polymer film (22 in Fig. 3A) having vacuum holding properties (See [0043]), the first polymer film acting as an inner layer (at 23 in Fig. 3A) of the in-liner container; a second polymer film (24 in Fig. 3A) having vacuum holding properties (See [0043]), the second polymer film acting as an outer layer (at 25 in Fig. 3A) of the in-liner container; and a third polymer film (26 in Fig. 3A) disposed between the first (22) and second (21) polymer films, the third polymer film (26) having oxygen barrier properties (See [0043]). Nelson discloses the claimed invention except for the sensor device disposed in the inner space of the in-liner container, the sensor device sensing a level of a chemical in the inner space of the in-liner container and generating a signal representative of the sensed level of the chemical.
However, Jorgensen teaches a container comprising a sensor located therein, for the purpose of sensing the level of the composition of gases within the container (See [0096]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior of the container of Nelson with a sensor as taught by Jorgensen in order to sense the level of the composition of gases within the container.

Regarding claim 5, Nelson discloses the first polymer film comprises a first low density polyethylene (LDPE) film ([0044]); the second polymer film comprises a second LDPE film ([0044]); and the third polymer film comprises an ethylene-vinyl acetate (EVA) film ([0044]).
Regarding claim 6, Nelson discloses the first and second LDPE films provide an airtight vacuum seal; and the EVA film is impervious to a flow of oxygen therethrough ([0044]).
Regarding claim 7, Nelson discloses the EVA film is impervious to a flow of nitrogen therethrough ([0044]).
Regarding claim 8, Nelson discloses the multilayered composite film combination is a co-extrusion of the LDPE and EVA films ([0041]).
Regarding claim 9, Nelson discloses the LDPE and EVA films are in intimate contact with each other ([0041]).
Regarding claim 10, Nelson discloses the LDPE and EVA films are fused together as a single unitary film structure ([0041]).
Regarding claim 11, Nelson discloses a first adhesive (ADH) film disposed between the first LDPE film and the EVA film, the first ADH film having bonding properties for connecting the first LDPE film with the EVA film; and a second ADH film disposed between the second LDPE film and the EVA film, the second ADH film having the bonding properties for connecting the second LDPE film with the EVA film ([0043]).
Regarding claim 12, Nelson discloses a fill spout operatively coupled with the bag at the opening, the fill spout having a generally cylindrical conformation defining a first opening in fluid tight connection with the product fill opening of the bag, and a second opening configured to receive the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0001796) in view of Jorgensen et al. (US 2007/0065546) as applied to claim 1 above, and further in view of Chou et al. (US 2016/0361232). As described above, Nelson-Jorgensen discloses the claimed invention except for the sensor generating a color signal. However, Chou teaches a sensor (e.g. moisture sensor or oxygen sensor) which generates a color signal (changes color) for the purpose of detecting and indicating exposure to a material (e.g. moisture or oxygen).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Nelson-Jorgensen to change colors as taught by Chou in order to indicate certain properties of the interior of the container.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0001796) in view of Jorgensen et al. (US 2007/0065546) and Chou et al. (US 2016/0361232) as applied to claim 2 above, and further in view of Duranton (US 7,509,839). As described above, Nelson-Jorgensen discloses the claimed invention except for the express disclosure that the sensor is attached to the interior of the film by an adhesive. However, Duranton teaches a container having a sensor, wherein the sensor is attached to the container by an adhesive, for the purpose of allowing the user to secure the sensor to the container (column 3, lines 47-55). Therefore, it would have been obvious to one of ordinary skill in .

Claims 13, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0001796) in view of Jorgensen et al. (US 2007/0065546) and Hunter (US 2013/0168391).
Regarding claim 13, Nelson discloses a composite bulk storage and transport apparatus comprising: a flexible intermediate bulk container device (at 110 in Fig. 1) comprising one or more side members and a bottom member (See Fig. 1), the one or more side members and the bottom member of the FIBC device defining an inner space of the FIBC device, an in-liner container (See Fig. 3) comprising one or more side members and a bottom member, the one or more side members and the bottom member of the in-liner container defining an inner space of the in-liner container for receiving and holding an associated filled product, the in-liner container being received in the inner space of the FIBC device and comprising: a multilayered composite film combination (as shown in Fig. 3A) forming a bag defining a product fill opening (at 30), the multilayered composite film combination comprising: a first polymer film (22) having vacuum holding properties (See [0043]), the first polymer film acting as an inner layer (at 23) of the in-liner container; a second polymer film (24) having vacuum holding properties (See [0043]), the second polymer film acting as an outer layer (25) of the in-liner container; and a third polymer film (26) disposed between the first and second polymer films, the third polymer film having oxygen barrier properties (See [0043]). Nelson discloses the claimed invention except for the sensor and the aperture for allowing access to the inner space of the device.
Regarding the sensor, Jorgensen teaches a container comprising a sensor located therein, for the purpose of sensing the level of the composition of gases within the container (See [0096]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding the aperture, Hunter teaches a container (See Figs. 7-8) comprising a side wall member (at 102), wherein the side wall member has an aperture (aperture closed by element 302 in Fig. 7 – shown in the open position in Fig. 8) for the purpose of allowing access to the interior of the container (See [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the side member of the container of Nelson-Jorgensen with an aperture as taught by Hunter in order to allow for convenient access to the interior of the container (e.g. to access the sensor therein).
Regarding claim 14, Nelson-Jorgensen discloses the sensor device comprises an oxygen sensor device sensing a concentration of oxygen in the inner space of the in-liner container and generating a signal representative of the sensed concentration of oxygen.
Regarding claim 18, Nelson discloses the first polymer film comprises a first low density polyethylene (LDPE) film ([0044]); the second polymer film comprises a second LDPE film ([0044]); and the third polymer film comprises an ethylene-vinyl acetate (EVA) film ([0044]).
Regarding claim 19, Nelson discloses a first adhesive (ADH) film disposed between the first LDPE film and the EVA film, the first ADH film having bonding properties for connecting the first LDPE film with the EVA film; and a second ADH film disposed between the second LDPE film and the EVA film, the second ADH film having the bonding properties for connecting the second LDPE film with the EVA film ([0043]).
Regarding claim 20, Nelson discloses a fill spout operatively coupled with the bag at the opening, the fill spout having a generally cylindrical conformation defining a first opening in fluid tight connection with the product fill opening of the bag, and a second opening configured to receive the associated filled product into the bag through the fill spout  and the product fill opening; and a flexible .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2017/0001796) in view of Jorgensen et al. (US 2007/0065546) and Hunter (US 2013/0168391) as applied to claim 14 above, and further in view of Chou et al. (US 2016/0361232). As described above, Nelson-Jorgensen-Hunter discloses the claimed invention except for the sensor generating a color signal. However, Chou teaches a sensor (e.g. moisture sensor or oxygen sensor) which generates a color signal (changes color) for the purpose of detecting and indicating exposure to a material (e.g. moisture or oxygen).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Nelson-Jorgensen-Hunter to change colors as taught by Chou in order to indicate certain properties of the interior of the container.

Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roozen et al. (US 2016/0075461) in view of Villers et al. (US 2010/0192998) and Jorgensen et al. (US 2007/0065546).
Regarding claim 1, Roozen discloses an apparatus for receiving and holding associated filled product, the apparatus comprising: an in-liner container (at 11) comprising one or more side members (sides of Fig. 2) and a bottom member (bottom of Fig. 2), the one or more side members and the bottom member of the in-liner container defining an inner space of the in-liner container for receiving and holding the associated filled product, the in-liner container comprising: a multilayered composite film combination forming a bag (as shown in Fig. 2) defining a product fill opening (at 13), the multilayered 
Regarding the specifics of the third film, Villers teaches Villers a container comprising an air-impermeable multilayered composite film combination forming an bag defining a product fill opening, the multilayered composite film combination comprising a first polymer film having vacuum holding properties, the first polymer film acting as an inner layer of the container, a second polymer film having vacuum holding properties, the second polymer film acting as an outer layer of the container, and a third layer disposed between the first and second polymer films, the third layer having oxygen barrier properties (See [0040]-[0045] and [0061]-[0071]) and it is known in the prior art to configure the third oxygen barrier layer to comprise a third polymer film layer (See [0041]-[0042]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third layer of Roozen to be formed from a polymer film as taught by Villers, as the use of a specific oxygen barrier layer or the substitution of one known oxygen barrier layer for an alternative known oxygen barrier layer to achieve the equivalent and predictable result of providing the bag with a multilayered composite film structure having exceptionally low permeability to oxygen would have been obvious to one of ordinary skill.
Regarding the sensor, Jorgensen teaches a container comprising a sensor located therein, for the purpose of sensing the level of the composition of gases within the container (See [0096]). 
Regarding claim 2, Roozen-Villers-Jorgensen discloses the sensor device comprises an oxygen sensor device sensing a concentration of oxygen in the inner space of the in-liner container and generating a signal representative of the sensed concentration of oxygen.
Regarding claim 5, Roozen-Villers-Jorgensen discloses the first polymer film comprise a first LDPE (Roozen [0021], [0027] and [0028]), wherein the second polymer film comprise a second LDPE (Roozen [0021], [0027] and [0028]), and wherein the third polymer film comprises an ethylene-vinyl acetate film (Villers [0041]-[0042]).
Regarding claim 6, Roozen-Villers-Jorgensen discloses the first and second LDPE films are configured to provide an airtight vacuum seal and the EVA film is impervious to a flow of oxygen there through (Roozen [0021], [0027] and [0028] and Villers [0041]-[0042]).
Regarding claim 7, Roozen-Villers-Jorgensen discloses the EVA film is impervious to a flow of nitrogen there through (Roozen [0021], [0027] and [0028] and Villers [0041]-[0042]).
Regarding claim 8, Roozen-Villers-Jorgensen discloses the multilayered composite film combination is a co-extrusion of the LDPE and EVA films (Villers [0041]-[0042], [0061] and [0069]).
Regarding claim 9, Roozen-Villers-Jorgensen discloses the LDPE and EVA films are in intimate contact with each other (Roozen [0021], [0027] and [0028] and Villers [0041]-[0042]).
Regarding claim 10, Roozen-Villers-Jorgensen discloses the LDPE and EVA films are fused together as a single unitary film structure (Roozen [0020], [0021] and [0028]).
Regarding claim 11, Roozen-Villers-Jorgensen discloses a first adhesive film is disposed between the first LDPE film and the EVA film, the first adhesive film having bonding properties for connecting the first LDPE film with the EVA film and wherein a second adhesive film is disposed between the second .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roozen et al. (US 2016/0075461) in view of Villers et al. (US 2010/0192998) and Jorgensen et al. (US 2007/0065546) as applied to claim 1 above, and further in view of Chou et al. (US 2016/0361232). As described above, Roozen-Villers-Jorgensen discloses the claimed invention except for the sensor generating a color signal. However, Chou teaches a sensor (e.g. moisture sensor or oxygen sensor) which generates a color signal (changes color) for the purpose of detecting and indicating exposure to a material (e.g. moisture or oxygen).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Roozen-Villers-Jorgensen to change colors as taught by Chou in order to indicate certain properties of the interior of the container.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roozen et al. (US 2016/0075461) in view of Villers et al. (US 2010/0192998), Jorgensen et al. (US 2007/0065546) and Chou et al. (US 2016/0361232) as applied to claim 2 above, and further in view of Duranton (US 7,509,839). As described above, Roozen-Villers-Jorgensen discloses the claimed invention except for the express disclosure that the sensor is attached to the interior of the film by an adhesive. However, Duranton teaches a container having a sensor, wherein the sensor is attached to the container by an adhesive, for the purpose of allowing the user to secure the sensor to the container (column 3, lines 47-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Roozen-Villers-Jorgensen to be attached to the film with an adhesive as taught by Duranton in order to securely hold the sensor in place.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roozen et al. (US 2016/0075461) in view of Villers et al. (US 2010/0192998) and Jorgensen et al. (US 2007/0065546) as applied to claim 5 above, and further in view of Lommerts (US 2011/0311165). Roozen-Villers-Jorgensen discloses a fill spout operatively coupled with the bag at the opening, the fill spout having a generally cylindrical conformation defining a first opening in fluid tight connection with the product fill opening of the bag, and a second opening configured to receive the associated filled product into the bag through the fill spout and the product fill opening, but does not disclose a flexible bladder member carried on the fill spout adjacent to the second opening, the bladder member being configured to be selectively inflatable for selectively coupling the fill spout with an associated fill tube communicating the associated product, the bladder member being operative to couple the fill spout with the associated fill tube when the bladder is in an inflated condition and to decouple and release the fill spout from the associated fill tube when the bladder member is in a deflated condition.
However, Lommerts teaches an analogous bag comprising a fill spout operatively coupled with the bag at a product fill opening, the fill spout having a generally cylindrical conformation defining a first opening in fluid tight connection with the product fill opening of the bag, and a second opening configured to receive the associated filled product into the bag through the fill spout and the product fill opening. Lommerts further teaches that it is known in the prior art to provide a flexible bladder member carried on the fill spout adjacent to the second opening, the bladder member being configured to be selectively inflatable for selectively coupling the fill spout with an associated fill tube communicating the associated product, the bladder member being operative to couple the fill spout with the associated fill tube when the bladder is in an inflated condition and to decouple and release the fill spout from the associated fill tube when the bladder member is in a deflated condition (paragraph 40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roozen by additionally configuring the fill spout with a flexible .

Claims 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roozen et al. (US 2016/0075461) in view of Villers et al. (US 2010/0192998), Jorgensen et al. (US 2007/0065546) and Hunter (US 2013/0168391).
Regarding claim 13, Roozen discloses a composite bulk storage and transport apparatus (See Fig. 1) comprising an in-liner container (at 11) comprising one or more side members (sides of Fig. 2) and a bottom member (bottom of Fig. 2), the one or more side members and the bottom member of the in-liner container defining an inner space of the in-liner container for receiving and holding the associated filled product, the in-liner container comprising: a multilayered composite film combination forming a bag (as shown in Fig. 2) defining a product fill opening (at 13), the multilayered composite film combination comprising: a first polymer film having vacuum holding properties, the first polymer film acting as an inner layer of the in-liner container; a second polymer film having vacuum holding properties, the second polymer film acting as an outer layer of the in-liner container; and a third film disposed between the first and second polymer films, the third polymer film having oxygen barrier properties (See [0008)-[0022] and [0027]-[0032]). Roozen discloses the claimed invention except for the third film being a polymer and sensor device disposed in the inner space of the in-liner container, the 
Regarding the specifics of the third film, Villers teaches Villers a container comprising an air-impermeable multilayered composite film combination forming an bag defining a product fill opening, the multilayered composite film combination comprising a first polymer film having vacuum holding properties, the first polymer film acting as an inner layer of the container, a second polymer film having vacuum holding properties, the second polymer film acting as an outer layer of the container, and a third layer disposed between the first and second polymer films, the third layer having oxygen barrier properties (See [0040]-[0045] and [0061]-[0071]) and it is known in the prior art to configure the third oxygen barrier layer to comprise a third polymer film layer (See [0041]-[0042]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third layer of Roozen to be formed from a polymer film as taught by Villers, as the use of a specific oxygen barrier layer or the substitution of one known oxygen barrier layer for an alternative known oxygen barrier layer to achieve the equivalent and predictable result of providing the bag with a multilayered composite film structure having exceptionally low permeability to oxygen would have been obvious to one of ordinary skill.
Regarding the sensor, Jorgensen teaches a container comprising a sensor located therein, for the purpose of sensing the level of the composition of gases within the container (See [0096]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior of the container of Roozen-Villers with a sensor as taught by Jorgensen in order to sense the level of the composition of gases within the container.
Regarding the aperture, Hunter teaches a container (See Figs. 7-8) comprising a side wall member (at 102), wherein the side wall member has an aperture (aperture closed by element 302 in Fig. 7 – shown in the open position in Fig. 8) for the purpose of allowing access to the interior of the 
Regarding claim 14, Roozen-Villers-Jorgensen-Hunter discloses the sensor device comprises an oxygen sensor device sensing a concentration of oxygen in the inner space of the in-liner container and generating a signal representative of the sensed concentration of oxygen.
Regarding claim 18, Roozen-Villers-Jorgensen-Hunter discloses the first polymer film comprise a first LDPE (Roozen [0021], [0027] and [0028]), wherein the second polymer film comprise a second LDPE (Roozen [0021], [0027] and [0028]), and wherein the third polymer film comprises an ethylene-vinyl acetate film (Villers [0041]-[0042]).
Regarding claim 19, Roozen-Villers-Jorgensen-Hunter discloses a first adhesive film is disposed between the first LDPE film and the EVA film, the first adhesive film having bonding properties for connecting the first LDPE film with the EVA film and wherein a second adhesive film is disposed between the second LDPE film and the EVA film, the second adhesive film having bonding properties for connecting the second LDPE film with the EVA film.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roozen et al. (US 2016/0075461) in view of Villers et al. (US 2010/0192998), Jorgensen et al. (US 2007/0065546) and Hunter (US 2013/0168391) as applied to claim 14 above, and further in view of Chou et al. (US 2016/0361232). As described above, Roozen-Villers-Jorgensen-Hunter discloses the claimed invention except for the sensor generating a color signal. However, Chou teaches a sensor (e.g. moisture sensor or oxygen sensor) which generates a color signal (changes color) for the purpose of detecting and indicating exposure to a material (e.g. moisture or oxygen).  Therefore, it would have been obvious to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roozen et al. (US 2016/0075461) in view of Villers et al. (US 2010/0192998), Jorgensen et al. (US 2007/0065546) and Hunter (US 2013/0168391) as applied to claim 13 above, and further in view of Lommerts (US 2011/0311165).  Roozen-Villers-Jorgensen-Hunter discloses a fill spout operatively coupled with the bag at the opening, the fill spout having a generally cylindrical conformation defining a first opening in fluid tight connection with the product fill opening of the bag, and a second opening configured to receive the associated filled product into the bag through the fill spout and the product fill opening, but does not disclose a flexible bladder member carried on the fill spout adjacent to the second opening, the bladder member being configured to be selectively inflatable for selectively coupling the fill spout with an associated fill tube communicating the associated product, the bladder member being operative to couple the fill spout with the associated fill tube when the bladder is in an inflated condition and to decouple and release the fill spout from the associated fill tube when the bladder member is in a deflated condition.
However, Lommerts teaches an analogous bag comprising a fill spout operatively coupled with the bag at a product fill opening, the fill spout having a generally cylindrical conformation defining a first opening in fluid tight connection with the product fill opening of the bag, and a second opening configured to receive the associated filled product into the bag through the fill spout and the product fill opening. Lommerts further teaches that it is known in the prior art to provide a flexible bladder member carried on the fill spout adjacent to the second opening, the bladder member being configured to be selectively inflatable for selectively coupling the fill spout with an associated fill tube communicating the .

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735